 


110 HRES 24 EH: Establishing the House Democracy Assistance Commission for the One Hundred Tenth Congress.
U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 24 
In the House of Representatives, U. S.,

January 30, 2007
 
RESOLUTION 
Establishing the House Democracy Assistance Commission for the One Hundred Tenth Congress. 
 
 
1.Establishment of CommissionThere is established in the House of Representatives a commission to be known as the House Democracy Assistance Commission (hereafter in this resolution referred to as the “Commission”). 
2.Membership of Commission 
(a)Number and AppointmentThe Commission shall be composed of 20 Members of the House of Representatives, of whom 11 shall represent the majority party and be appointed by the Speaker of the House of Representatives and 9 shall represent the minority party and be appointed by the Minority Leader of the House of Representatives. 
(b)Terms of Members of the House of RepresentativesEach member of the Commission shall be appointed for a term that is concurrent with the Congress in which the appointment is made. Such a member may be reappointed for one or more subsequent terms in accordance with the preceding sentence. 
(c)ChairpersonThe Chairperson of the Commission shall be designated by the Speaker of the House of Representatives from among the members appointed by the Speaker of the House of Representatives under subsection (a). 
3.Duties 
(a)ActivitiesThe Commission shall work with the legislatures of partner countries, as determined pursuant to paragraphs (2) and (3) of subsection (b), on a frequent and regular basis in order to— 
(1)enable Members, officers, and staff of the House of Representatives and congressional support agencies to provide expert advice and consultation to members and staff of the legislatures of partner countries; 
(2)enable members and staff of legislatures of partner countries to study the operations of the House of Representatives and its support agencies; and 
(3)provide recommendations to the Administrator of the United States Agency for International Development regarding the provision of material assistance, such as modern automation and office systems, information technology, and library supplies, as the Commission determines to be needed by a legislature of a partner country in order to improve the efficiency and transparency of its work, and to oversee the provision of such assistance. 
(b)Selection of Partner Legislatures 
(1)In generalIn order to carry out the activities described in subsection (a), the Commission may conduct, as needed, studies on the feasibility of programs of assistance for legislatures of countries described in paragraph (2) for the purpose of strengthening the legislative infrastructure of such countries. Such studies shall assess— 
(A)the independent and substantive role that each legislature plays, or could reasonably be expected to play, in the legislative process and government oversight; 
(B)the potential benefit to each legislature of expert advice from and consultation with Members and staff of the House of Representatives in areas such as the development of research services and legislative information systems, legislative procedure, committee operations, budget process, government oversight, and constituent services; and 
(C)the need in each legislature for material assistance, such as modern automation and office systems, information technology, and research materials, in order to improve efficiency and transparency. 
(2)Countries describedThe countries referred to in paragraph (1) are countries that have established, have re-established, or are developing democratic legislatures which would benefit from the assistance described in this resolution. 
(3)Additional partner legislaturesFrom any countries studied in accordance with paragraph (1), the Commission may select one or more legislatures to receive assistance under the provisions of this resolution, subject to a written expression of interest from the highest ranking office within the legislature of a selected country. 
(c)Reports 
(1)In generalNot later than December 31, 2007, and each December 31 thereafter, the Commission shall prepare and submit to the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, appropriate House committees, the Office of Interparliamentary Affairs of the House of Representatives, and the Administrator of the United States Agency for International Development, an annual report on the Commission’s activities, including a review of the activities of the Commission in the current year and a proposal for the activities of the Commission in the upcoming year, as described in subsection (a). 
(2)DefinitionIn this subsection, the term “appropriate House committees” means the following committees of the House of Representatives: 
(A)The Committee on Foreign Affairs. 
(B)The Committee on Appropriations. 
(C)The Committee on House Administration. 
(D)The Committee on Rules. 
4.Role of the Committee on Foreign Affairs 
(a)In GeneralThe Commission shall carry out the duties described in section 3 using the staff and resources of the Committee on Foreign Affairs, including the use of consultants or temporary employees, such as individuals with expertise in development of democratic parliaments, legislative systems management, legislative research, parliamentary procedure, related legislative matters, and technology systems management, as appropriate. 
(b)Participation of Legislative Branch EmployeesAt the request of the Commission, the head of any office of the House of Representatives or any congressional support agency may assist the work of the Commission by— 
(1)detailing personnel to the staff of the Committee on Foreign Affairs or another standing committee of the House of Representatives; or 
(2)authorizing personnel to participate in activities of the Commission. 
5.Transition From Former Commission 
(a)Continuation of Existing ProgramsThe Commission may continue programs of assistance with legislatures of partner countries which were initiated by the former Commission. 
(b)Transfer of Authorities and ResourcesAny authorities and resources of the former Commission which remain available as of the day before the date of the adoption of this resolution, including unobligated funds, shall be transferred and made available to the Commission. 
(c)DefinitionIn this section, the former Commission means the House Democracy Assistance Commission established under the House Democracy Assistance Commission Resolution (House Resolution 135, One Hundred Ninth Congress, agreed to March 14, 2005).  
 
Karen L. Haas,Clerk.
